Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Yunbo Guo, Reg# 70,538, the application has been amended as follows: 
1.	(Currently Amended) A secure memory device comprising:	a memory cell array having a plurality of memory cells;
	a board;
	one or more tamper detectors, each of the one or more tamper detectors being configured to detect a respective type of tamper event on at least part of the secure memory device; and
	a tamper detection status register storing one or more values, each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors, 
	wherein each of the one or more tamper detectors is coupled to the tamper detection status register through an electrically conductive line within the secure memory device and configured to function independently from each other to update a corresponding value in the tamper detection status register when the tamper detector detects a corresponding tamper event,
	wherein the tamper detection status register is stored in an internal memory, and
	wherein the one or more tamper detectors and the internal memory are integrated on the board.
16.	(Currently Amended) A system comprising:
a secure memory device comprising:
		a memory cell array having a plurality of memory cells;
		a board;
		one or more tamper detectors, each of the one or more tamper detectors being configured to detect a respective type of tamper event on at least part of the secure memory device; and
		a tamper detection status register storing one or more values, each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors, 
		wherein each of the one or more tamper detectors is coupled to the tamper detection status register through an electrically conductive line within the secure memory device and configured to function independently from each other to update a corresponding value in the tamper detection status register when the tamper detector detects a corresponding tamper event, 			wherein the tamper detection status register is stored in an internal memory, and wherein the one or more tamper detectors and the internal memory are integrated on the board;
and
	a host device coupled to the secure memory device and configured to: 
		obtain the one or more values stored in the tamper detection status register from the secure memory device, and
		determine whether the secure memory device has been tampered based on the obtained one or more values.

20.	(Currently Amended) A method of managing tamper detections in a secure memory device, the method comprising:
	receiving one or more values stored in a tamper detection status register in the secure memory device via an output pin, the secure memory device comprising one or more tamper detectors each configured to detect a respective type of tamper event on the secure memory device, each of the one or more values indicating a tamper detection status detected by a corresponding one of the one or more tamper detectors, wherein each of the one or more tamper detectors is coupled to the tamper detection status register through an electrically conductive line within the secure memory device and configured to function independently from each other to update a corresponding value in the tamper detection status register when the tamper detector detects a corresponding tamper event, wherein the tamper detection status register is stored in an internal memory, and wherein the one or more tamper detectors and the internal memory are integrated on a board in the secure memory device; 
	determining whether the secure memory device has been tampered based on the received one or more values in the tamper detection status register; and
	in response to determining that the secure memory device has been tampered, performing a tamper response on the secure memory device.
23	(Cancelled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest utilizing a tamper detection status register in a secure memory device, the secure memory device cosisting of one or more tamper detectors implemented to detect a tamper event type on the secure memory device, indicating a tamper detection status detected by a one of the one or more tamper detectors, each of the one or more tamper detectors being coupled to the tamper detection status register through an electrically conductive line within the secure memory device, in order to determine whether the secure memory device has been tampered, in the specific manner and combinations recited in claims 1 and 3-22.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Bilhan et al (US 11,132,659), which teaches tamper detection modules containing registers used to determine potential device tampering;
(ii) 	US PG Pub Bowling et al (US 2015/0130636), which discloses tamper detection input environment using a capture register for determining a positive or negative tamper triggering event;
(iii) 	NPL document "Anti-Tamper Techniques" – Royal Institute of Technology, Stockholm Sweden, 06/2018; and
(iv) 	NPL document "Tamper-Detection Interface" –Digi International Inc., 02/23/2020.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of utilizing a tamper detection status register in a secure memory device, the secure memory device consisting of one or more tamper detectors implemented to detect a tamper event type on the secure memory device, indicating a tamper detection status detected by a one of the one or more tamper detectors, each of the one or more tamper detectors being coupled to the tamper detection status register through an electrically conductive line within the secure memory device, in order to determine whether the secure memory device has been tampered, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220708